JUSTICE GOLDENHERSH, specially concurring: I agree with both the general line of reasoning and the result reached by my colleagues in the disposition of this appeal. There are two points on which certain explicit comments need to be made, in my opinion. First of all, a document cannot be a complaint during the evening and an information on the break of day. The result in this appeal follows the trend of authority in Illinois and elsewhere emphasizing the substance of documents and filings as opposed to the label given to them. In this particular instance, the information also had within it all of the elements of a complaint and the result reached by this court indicates that given the presence of elements for both, a complaint and an information in this particular factual context are not mutually exclusive. Therefore, the trial court reasonably and properly relied upon the contents of the information as sufficient to constitute a complaint and properly issued a warrant for arrest. As to consideration of the requirement of filing in open court an information or indictment, the section relied on (Ill. Rev. Stat. 1987, ch. 38, par. 111 — 2(d)) reads as follows: “(d) Upon the filing of an information or indictment in open court, the court shall immediately issue a warrant for the arrest of each person charged with an offense directed to a peace officer or some other person specifically named commanding him to arrest such person.” By the terms of this section the court is mandated to perform an act upon the filing of an information in open court, but the terms of this section by the words used by the General Assembly do not exclude another means of issuing a warrant for arrest, specifically, in this case the means utilized by the State in its application to Judge South. While defendant correctly points out that subsection (d) was not followed by the People in this particular situation, defendant’s argument explicitly claims that failure to follow this section invalidates issuance of the arrest warrant and in this argument implies that the procedure in subsection (d) constitutes the only valid means for issuance of such warrant. The terms of subsection (d) do not mandate such a conclusion be reached by this court. For the reasons as stated by my colleagues and the additional reasons given in this concurrence, I agree that the actions of the circuit court of Jackson County should be affirmed.